Order filed, April 17, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00167-CV
                                    ____________

                           VONDA BARNHART, Appellant

                                             V.

                  SYLVIA MORALES AND LUIS PEREZ, Appellee


                       On Appeal from the 157th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-17655


                                         ORDER

       The reporter’s record in this case was due March 9, 2012, 2012. See Tex. R. App.
P. 35.1. On March 20, 2012, this court granted the court reporters request for extension
of time to file the record until April 23, 2012. To date, the record has not been filed with
the court. Because the reporter’s record was not filed within the time prescribed in the
first request, the court GRANTS your second request and issues the following order.

       We order Sheri Ullrich, the official court reporter, to file the record in this appeal
on or before May 21, 2012.          No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Sheri
Ullrich does not timely file the record as ordered, the Court may issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM